COX, Judge
(concurring in part and in the result):
For the reasons stated in Part II of Judge Sullivan’s opinion, I agree that appellant’s conviction should be affirmed. However, I disagree with the treatment given to the underlying issue, which is determining whether successful completion of the Army retraining program constitutes an “equivalent procedure” to other forms of declaring that a person is rehabilitated.
First of all and for the record, I believe that Mil.R.Evid. 609(c)(1), Manual for Courts-Martial, United States, 1984, is founded upon confused reasoning. If the basic premise is that a person who has been convicted of a felony is more likely to lie under oath, then the fact that some governmental agency determines he has been rehabilitated should not be dispositive. It merely goes to the weight that should be given the original conviction. On the other hand, if the basic premise is that, because a governmental agency believes a person has been rehabilitated, his conviction is no longer relevant to the question of his truthfulness, then certainly the fact that the commanding officer of the Retraining Brigade certifies successful completion of the program designed by the Army to rehabilitate soldiers and subsequent commanding officers see sufficient merit in the individual to promote him carries as much weight as does a Department of Labor certificate.
The real problem with Mil.R.Evid. 609 is that it represents a compromise of a basic fundamental evidentiary proposition. It is black-letter law that evidence of a person’s wickedness or of his unseemly character is inadmissible to prove that the individual is a criminal or that evil people always behave badly. There are two exceptions:
1. Mil.R.Evid. 404(b) permits proof “of other crimes, wrongs or acts” if it proves “motive, opportunity,” etc.
2. MihR.Evid. 608 and 609 permit limited use of information regarding specific acts of misconduct or convictions of crime for the purpose of testing the credibility of a witness.
This latter use (the credibility attack) in theory does not constitute substantive evidence of a person’s bad character and is accompanied by limiting instructions in order that improper use will not be made of the evidence.
In this case defense counsel brought out the prior conviction. That leaves us with two unknowns. First, we do not know if trial counsel would have asked the question, and second, we do not know how the military judge would have ruled on the objection. But we do know that almost any good prosecutor would have wanted the court-martial to know that appellant was a convicted rapist, regardless of whether this information proved appellant *366was a liar and rapist; that he had a motive to rape; that there was no mistake; or just that he was a bad person. It is really good prejudicial evidence, the kind that ensures a conviction and a nice fat sentence. Every prosecutor I have ever known has tried his best' to bring out this type of damning evidence, which is one reason we have so many cases pertaining to MiLR.Evid. 404(b).
The majority opinion instructs us to “See generally United States v. Brenizer, 20 MJ 78, 81 n.4 (CMA 1985),” for the proposition that “the military judge did not abuse his discretion in finding appellant’s Army Retraining Brigade Certificate of Completion and his subsequent return to military service did not bar admission of government evidence of his previous rape conviction under Mil.R.Evid. 609(c).” 27 MJ at -. I respectfully submit that the question whether the Certificate of Completion from the Army Retraining Brigade is equivalent to a certificate of rehabilitation or a pardon or annulment is one of law, not discretion. It is either equivalent or it is not. Mil.R.Evid. 609(c)(1). The United States Army Court of Military Review examined the document and found “nothing in the document that leads us to conclude that it is a certificate of rehabilitation.” United States v. Clarke, 25 MJ 631, 633 (1987). Thus, the Army court reaffirmed its holding in United States v. Rogers, 17 MJ 990 (ACMR), pet. denied, 19 MJ 110 (1984). In Rogers, the court concluded “that completion of the Retraining Brigade program and return to duty are not an ‘equivalent procedure based on a finding of the rehabilitation of the person convicted’ as required by MiLR.Evid 609(c).” Id. at 993.
The holding in Rogers is contrary to the view of the leading commentators on the military rules of evidence. S. Saltzburg, L. Shinasi, and D. Schlueter, Military Rule of Evidence Manual 540 (2d ed.1986). It is likewise contrary to the suggestion found in the Drafters’ Analysis that “it is probable that successful completion of such a program is ‘an equivalent procedure ... ’.” Id. at 542; Manual, supra at A22-43 (Ch. 2).
Although I agree with the commentators, and it seems logical to me that a certificate issued by the Commanding Officer of the Retraining Brigade should carry at least as much weight in the minds of military judges as would a certificate issued by some employee of the Department of Labor or as a pardon obtained through political processes in the various states, obviously the learned judges of the court below do not hold the Commanding Officer of the Retraining Brigade in such high esteem. Of course there have been many opportunities to amend the rule to harmonize the drafters’ analysis with the Rogers case and the President has not seen fit to do so. Therefore, the law as it now stands is that a Certificate of Successful Completion of the Retraining Brigade is not equivalent. I would so hold, deferring to the Court of Military Review’s construction of the Army Retraining Program.
It also seems logical to me that, at the very least, successful completion of the Retraining Brigade program — coupled with reenlistment, promotion, receipt of security clearances, entrustment with the training of junior enlisted men, and the like — indicates that someone acting in the name of the United States of America believes that rehabilitation has occurred, and in United States v. Brenizer, supra, we so suggested. Would we permit a known, unrehabilitated felon to enjoy these privileges and responsibilities? 20 MJ at 81 n.4.
In any event, the “discretion” granted unto the military judge by MiLR.Evid. 609(c) is not to determine if the Rehabilitation Brigade Certificate is equivalent to a certificate of rehabilitation; rather, it is analogous to the ¡discretion granted unto a judge by MiLR.EVid. 403. Thus, the judge must determine whether the “probative value” of admitting evidence of the conviction “substantially outweighs” its prejudicial effect to the accused. In Brenizer, we attempted to provide guidance to military judges in their exercise of this balancing function. 20 MJ at 81.
Because I agree with the majority view that the issue was not preserved for appeal in this case, I concur in the result.